Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Masahito Yokoyama (Reg. No. 78,225) on 03/07/2022.

The application has been amended as follows:
IN THE CLAIMS (of that set dated 12/28/2021):
Claim 1.  Lines 19-20.  After, “in a case where the use wavelength candidate for the signal processing apparatus in” and before “matches the use wavelength candidate for the another signal processing apparatus” please strike the language - - “the subject vehicle” - - and add the replacement language - - “a subject vehicle” - - so it reads:
	“in a case where the use wavelength candidate for the signal processing apparatus in a subject vehicle matches the use wavelength candidate for the another signal processing apparatus, cause the light projector to project light with a wavelength resulting from a change in the use wavelength candidate for the subject vehicle.”

Please amend Claims 14, 15 and 16 similarly.  Lines 20, 16-17, and 25 respectively.  After, “in a case where the use wavelength candidate for the signal processing apparatus in” and before “matches the use wavelength candidate for the another signal processing apparatus” 
	“in a case where the use wavelength candidate for the signal processing apparatus in a subject vehicle matches the use wavelength candidate for the another signal processing apparatus, ...”


DETAILED ACTION
Response to Amendment
	The Amendment filed 12/28/2021 in response to the Non-Final Office Action mailed 11/15/2021 has been entered.  
	Claims 1, 3-6, 8, 10 and 12-16 have been amended, and no new claims have been added.  Claims 2 and 7 have been cancelled.  Claims 1, 3-6 and 8-16 are currently pending in U.S. Patent Application No. 16/644,164.

Response to Interpretation under 35 USC § 112(f)
The instant claims have been amended to no longer recite generic placeholder(s)/nonce terms serving as potential substitute(s) to “means” language.  The claims now instead explicitly recite those structural limitations ‘projector’, ‘detector’, and e.g. ‘circuitry’, creating the instance of that second rebuttable presumption that the claims are not to be treated in accordance with 

Response to 35 USC § 101 Rejection(s)
In view of the foregoing amendments claim rejections under 35 U.S.C. 101, to claim 15 is withdrawn, as the claim now excludes potential non-statutory embodiments in view of that explicitly recited “non-transitory computer readable medium”.


Allowable Subject Matter and Reasons for Allowance
Claims 1, 3-6 and 8-16 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth under the combination of references cited in view of those limitations previously objected to as Allowable Subject matter and belonging to now cancelled claims 2 and 7.  Reconsideration and updated search has failed to provide references and/or a combination thereof lending towards an obvious combination teaching/suggesting the claimed invention as a whole.  More specifically references of record fail to teach/suggest the light projection adjusting circuitry configured to:
transmit to another signal processing apparatus, information related to a use wavelength candidate corresponding to a candidate for the wavelength used for the light projected by the light projector,
receive information related to a use wavelength candidate for the another signal processing apparatus and transmitted by the another signal processing apparatus, and
in a case where the use wavelength candidate for the signal processing apparatus in a subject vehicle matches the use wavelength candidate for the another signal processing apparatus, cause the light projector to project light with a wavelength resulting from a change in the use wavelength candidate for the subject vehicle.

Applicant’s invention as claimed serves to prevent an interference of light projected by another vehicle thereby enabling a more accurate reflector detection and subsequently occurring self-position estimation.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/IAN L LEMIEUX/Primary Examiner, Art Unit 2669